Dismissed and Memorandum Opinion filed June 29, 2006







Dismissed
and Memorandum Opinion filed June 29, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00359-CV
____________
 
JOHN R. SHIKE, Appellant
 
V.
 
ZUBAIDA M. SHIKE,
Appellee
 

 
On Appeal from the 309th District
Court
Harris County, Texas
Trial Court Cause No. 05-29655
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 15, 2006.
On June
15, 2006, appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
29, 2006.
Panel consists of Justices Anderson, Edelman, and Frost.